PER CURIAM.
We affirm the trial court’s order that denied appellant’s rule 1.540 motion. We find competent, substantial evidence in the record to establish appellee’s intent and presence within the State of Florida for the six months that preceded his filing of the petition for dissolution of marriage. See § 61.021, Fla. Stat. (1999)(to obtain a dissolution of marriage, one of the parties to the marriage must reside six months in the state before the filing of the petition); Jenkins v. Jenkins, 556 So.2d 441 (Fla. 4th DCA), rev. denied, 569 So.2d 1279 (1990); see also Hunter v. Hunter, 736 So.2d 801 (Fla. 1st DCA 1999).
KLEIN, STEVENSON, JJ., and DELL, JOHN W., Senior Judge, concur.